Citation Nr: 1447311	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar/thoracic spine disorder. 

2.  Entitlement to service connection for syncope, claimed as vertigo. 

3.  Entitlement to service connection for B-cell lymphoma (a form of non-Hodgkin's lymphoma), to include as due to herbicide exposure. 

4.  Entitlement to service connection for a heart murmur. 

5.  Entitlement to service connection for prostatitis, claimed as a genitourinary condition. 

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.  The Veteran served during the Vietnam era, but did not serve in Vietnam. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.

In December 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  

In March 2010, the issues noted on the cover page of this decision along with the issue of entitlement to service connection for bilateral hearing loss were remanded by the Board for further evidentiary development.  Thereafter, by rating decision dated in January 2011, the RO granted service connection for bilateral hearing loss.  As such, the hearing loss issue is no longer before the Board.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a July 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

The issues of entitlement to service connection for syncope, a heart disorder, prostatitis, headaches, and B-cell lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in June 2010 and October 2011 correspondence, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a lumbar/thoracic spine disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran regarding the issue of entitlement to service connection for a lumbar/thoracic spine disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In June 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal regarding the "lumbar spine."  The Veteran wrote that he was not claiming a lumbar spine injury, rather it was his mid back (thoracic spine) that was injured on active duty.  The Veteran then wrote that he did not wish to pursue a back issue.  By withdrawing the back issue, the Veteran wrote that this would make the medical records from Dr. David LaMay irrelevant and, as such, these records would not need to be obtained or submitted.  Subsequently, in October 2011 correspondence the Veteran confirmed his intent to withdraw his claim for a disorder of the lumbar and thoracic spine, noting that he was "withdrawing the thoracic back issue."  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of entitlement to service connection for a lumbar/thoracic spine disorder.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for a lumbar/thoracic spine disorder is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

With regard to the syncope issue, the Veteran's June 1970 report of medical history shows a history of "dizziness or fainting spells."  His June 1970 enlistment examination shows that the Veteran underwent a work-up by a neurologist and "no recurrence of syncope was found."  However, a service treatment record also dated in June 1970 shows complaints of syncope that morning and an October 1973 service treatment record similarly shows complaints of syncope with a long history of dizziness, headaches, and lightheadedness.  The Veteran's July 1974 report of medical history similarly shows a history of "dizziness or fainting spells."  His July 1974 separation examination shows a normal neurologic system but also notes "Dizziness, since childhood, not indicative of underlying disease, relates to etiology unknown."  Post-service treatment records also show numerous complaints of dizziness and vertigo appear as early as December 1993 when the Veteran was diagnosed with DVA (dilated vestibular aqueduct).  

Pursuant to the March 2010 Board remand, the Veteran was afforded VA examinations regarding his claimed syncope in June 2010.  The impression in a June 2010 VA general examination was "Vasovagal Syncope.  Resolved with no objective residuals.  No functional limitation.  It pre existed service.  Preponderance of medical evidence does not support aggravation beyond natural progression, by service."  In a June 2010 ear disease examination it was noted that the Veteran's "vertiginous attacks are directly associated with the migraine headaches and would be considered vertiginous migraines."  In a June 2011 addendum to the June 2010 VA general examination, the examiner continued the diagnosis of "Vasovagal Syncope.  Resolved with no objective residuals.  No functional limitation.  It pre existed service.  Preponderance of medical evidence does not support aggravation beyond natural progression, by service.  NO CHANGE IN OPINION."  However, for the issue of vertigo with migraines, the examiner noted that this issue was to be deferred to an ENT (ear, nose, and throat) provider.  In a June 2011 addendum to the June 2010 ear disease examination, it was noted that the Veteran's complaints of dizziness were most likely associated with his migraine headaches and not inner ear problems.  

With regard to the headaches issue, in the Veteran's pre-service June 1970 report of medical history he denied "frequent or severe headaches."  His June 1970 enlistment examination shows a normal neurologic system.  However, as above, a service treatment record dated in October 1973 shows complaints of syncope with a long history of dizziness, headaches, and lightheadedness.  The Veteran's July 1974 report of medical history similarly shows a history of "frequent or severe headaches."  His July 1974 separation examination shows a normal neurologic system but also notes "Frequent headaches, since childhood, not indicative of underlying disease, relates to etiology unknown."  Post-service treatment records also show numerous complaints of headaches and an October 2003 private treatment record shows a diagnosis of headaches and probable migraines.    

Pursuant to the March 2010 Board remand, the Veteran was afforded VA examinations regarding his claimed headaches in June 2010.  The impression in a June 2010 VA general examination was "Migraine cephalgia.  No functional limitation.  It preexisted service.  Preponderance of medical evidence does not support aggravation beyond natural progression, by service."  In a June 2010 ear disease examination it was noted that the Veteran's "vertiginous attacks are directly associated with the migraine headaches and would be considered vertiginous migraines."  In a June 2011 addendum to the June 2010 VA general examination, the examiner continued the diagnosis of "Migraine cephalgia.  No functional limitation.  It preexisted service.  Preponderance of medical evidence does not support aggravation beyond natural progression, by service.  NO CHANGE IN OPINION."

Unfortunately, the Board finds that further medical opinion is necessary with regard to both the syncope and headache issues.  Significantly, the report of the June 2010 VA general examination is insufficient to adjudicate these claims for the following reasons: the examiner (1) failed to provide an adequate rationale for all opinions offered, see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a rationale for medical opinions is required in order to facilitate review by VA and appellate courts); and (2) failed to consider or address the Veteran's report of in-service syncope and headaches to include the October 1973 service treatment record noting a long history of dizziness, headaches, and light-headedness.  Therefore, an addendum opinion with a complete rationale that considers the October 1973 service treatment record along with the Veteran's lay statements should be obtained.  Furthermore, while the June 2010 VA general examiner provided a negative opinion with regard to the Veteran's diagnosed "migraine cephalgia," the June 2010 VA ear disease examiner also diagnosed "vertiginous migraines" and no nexus opinion has been obtained regarding the "vertiginous migraines."  

With regard to the prostatitis issue, a June 1970 service treatment record shows that the Veteran was treated for prostatitis prior to service (from 1966 to 1969) but that his urine was normal and he had recovered from prostatitis.  Also, his June 1970 enlistment examination shows a normal "anus and rectum (hemorrhoids, fistulae, prostate, if indicated)."  Similarly, the Veteran's July 1974 separation examination shows a normal "anus and rectum (hemorrhoids, fistulae, prostate, if indicated)" and in his July 1974 report of medical history the Veteran denied "frequent or painful urination" as well as "sugar or albumin in urine."  Post-service treatment records show that the Veteran was treated for prostatitis again as early as October 1995 and again as early as January 1999.    

Pursuant to the March 2010 Board remand, the Veteran was afforded a VA examination regarding his claimed prostatitis in June 2010.  The impression in a June 2010 VA general examination was "Prostatitis.  Resolved with no objective residuals.  No functional limitation.  It pre existed service.  Preponderance of medical evidence does not support aggravation beyond natural progression, by service."  In a June 2011 addendum to the June 2010 VA general examination, the examiner continued the diagnosis of "Prostatitis.  Resolved with no objective residuals.  No functional limitation.  It preexisted service.  Preponderance of medical evidence does not support aggravation beyond natural progression, by service.  NO CHANGE IN OPINION."

In October 2011 correspondence, the Veteran wrote that his claim for prostatitis was actually a claim for a genitourinary condition.  He was unable to clarify the name of the specific genitourinary condition but wrote that this condition had been ongoing since military service and that he was treated for this condition most recently by VA in February 2011.  Unfortunately, a review of the claims file includes VA treatment records dated only through January 12, 2011.  On remand, VA treatment records dated since January 12, 2011 should be obtained to ascertain the type of genitourinary condition that the Veteran is being treated for.  Thereafter, the Veteran should be afforded another VA examination to determine whether he currently has a genitourinary disorder other than prostatitis that is related to his military service.  

With regard to the B-cell lymphoma issue, a review of the claims file shows that the Veteran was first diagnosed with this condition in August 2006.  The Board notes that while B-cell lymphoma is a form of non-Hodgkin's lymphoma which is a presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not a "Vietnam era veteran" for the purposes of applying the pertinent regulations.  Specifically, the regulation only pertains to veteran's who served in the Republic of Vietnam from January 9, 1962 to May 7, 1975 and, while the Veteran served during the requisite time period, he did not serve in Vietnam.  Accordingly, the Board cannot award service connection for the Veteran's B-cell lymphoma under the presumptive provisions in this case.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(e).  However, pursuant to Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), the Board must not only determine whether the Veteran has a disability related to service on a presumptive basis but also on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

During the December 2009 Board hearing, the Veteran testified that he worked as an air freight specialist at Patrick Air Force Base in Florida during his military service and, in this capacity, loaded hazardous chemicals, including containers of herbicides on and off aircraft.  

Unfortunately, VA has not yet attempted to verify the Veteran's allegation of herbicide exposure.  As such, on remand, the AOJ should undertake any necessary development to attempt to verify the Veteran's allegation of such exposure.  Specifically, the AOJ should request that the United States Army and Joint Services Records Research Center (JSRRC), and any other source(s), as appropriate, conduct a search of herbicide use at Patrick Air Force Base in Florida from August 1970 to August 1974 and, if substantiated, research whether the Veteran's military occupational specialty as an air freight specialist likely contributed to him coming into contact with the herbicides.  Any additional action necessary for independent verification of the alleged exposure, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  If the Veteran's alleged exposure to herbicides is verified, the AOJ should arrange for a VA medical opinion.

The Board is aware that the RO must limit requests to JSRRC to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  38 C.F.R. § 3.159(c) (2013).

With regard to the heart murmur issue, there is no medical evidence of a current heart disorder.  Significantly, the June 2010 VA general examiner wrote that there was "no objective evidence of mitral valve prolapse or heart murmur" and confirmed this statement in a June 2011 addendum after reviewing additional records submitted since the June 2010 VA examination.  As above, this case is being remanded to obtain outstanding VA treatment records in this case dated since January 2011.  As there is a possibility that these outstanding records could show a current heart disorder, this issue must also be remanded.  


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the Biloxi VA Medical Center (VAMC) to include those dated from January 12, 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Return the claims file to the VA examiner who conducted the Veteran's June 2010 VA general examination.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the June 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should note review of the claims file, including the following:  the June 1970 report of medical history showing a history of "dizziness or fainting spells;" the June 1970 enlistment examination showing that the Veteran underwent a work-up by a neurologist and "no recurrence of syncope was found;" the June 1970 service treatment record showing complaints of syncope that morning; the October 1973 service treatment record showing complaints of flu-like symptoms with a long history of dizziness, headaches, and lightheadedness; the July 1974 report of medical history showing a history of "dizziness or fainting spells" and "frequent or severe headaches;"  the July 1974 separation examination showing a normal neurologic system but also noting "Dizziness, since childhood, not indicative of underlying disease, relates to etiology unknown" as well as "Frequent headaches since childhood, not indicative of underlying disease, relates to etiology unknown;" post-service treatment records also show numerous complaints of dizziness and vertigo as early as December 1993 when the Veteran was diagnosed with DVA (dilated vestibular aqueduct) and a diagnosis of headaches, probably migraine in October 2003; and the Veteran's testimony at his December 2009 Board hearing that he has been experiencing dizziness and migraines since service.  

Following review of the record, the examiner should offer an opinion on the following:

(A)  For each currently diagnosed headache/vertigo disorder (to include "migraine cephalgia" as well as "vertiginous migraines"), based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did each condition clearly and unmistakably pre-exist the Veteran's entry into active duty?

(B)  If, in response to (A), the examiner finds that the Veteran has any currently diagnosed headache/vertigo disorders that preexisted his entry to active duty, is there clear and unmistakable evidence that the Veteran's pre-existing headache/vertigo disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's headache/vertigo disorder during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(C)  If, in response to (A), the examiner finds that there are no currently diagnosed headache/vertigo disorders that preexisted the Veteran's entry to active duty, is it at least as likely as not that the Veteran's headache/vertigo disorders are casually related to any incident of service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed headache/vertigo disorders and the continuity of symptomatology, including statements that he suffered headache/vertigo symptoms during active duty.  The rationale for any opinion offered should be provided. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner cannot answer the questions herein, another examiner should be assigned to provide the requested information.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After obtaining any outstanding treatment records, schedule the Veteran for a VA genitourinary examination to determine the nature and etiology of his claimed genitourinary disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.    

The examiner should identify all genitourinary disorders found to be present.  For each diagnosed genitourinary disorder, the examiner should opine whether there is clear and unmistakable evidence that the each disorder pre-existed service.  

(A)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(B)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service. 

In offering the foregoing opinions, the examiner's attention is specifically directed to the following:  the June 1970 service treatment record showing that the Veteran was treated for prostatitis prior to service (from 1966 to 1969) but that his urine was normal and he had recovered from prostatitis; the June 1970 enlistment examination shows a normal "anus and rectum (hemorrhoids, fistulae, prostate, if indicated);"  the July 1974 separation examination shows a normal "anus and rectum (hemorrhoids, fistulae, prostate, if indicated);" the July 1974 report of medical history wherein the Veteran denied "frequent or painful urination" as well as "sugar or albumin in urine;" and post-service treatment records showing that the Veteran was treated for prostatitis in October and January 1999 and has also been treated for well as epididymitis in March 1996; and the Veteran's testimony at his December 2009 Board hearing that he has been experiencing dizziness and migraines since service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed genitourinary disorder(s) and the continuity of symptomatology, including statements that he suffered from genitourinary symptoms during active duty.  The rationale for any opinion offered should be provided. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner cannot answer the questions herein, another examiner should be assigned to provide the requested information.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Undertake necessary action, to particularly include the JSRRC, and any other source(s), as appropriate, to attempt to independently verify the likelihood of the Veteran's exposure to herbicides and/or other harmful chemicals during his service as an air freight specialist at Patrick Air Force Base in Florida from August 1970 to August 1974.  

Any additional action necessary for independent verification of the Veteran's exposure to herbicides, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

5. If, and only if, the Veteran's alleged exposure to herbicides is established, arrange for a VA medical opinion, by an appropriate physician.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

Upon review of the record, the examiner should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in- and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's B-cell lymphoma is the result of his military service, to include any established in-service exposure to herbicides.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


